Citation Nr: 0028684	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  98-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the left foot.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to March 
1944.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1998 RO decision which denied service 
connection for residuals of an injury to the feet.  It is 
noted, however, that the RO previously denied service 
connection for residuals of an injury to the left foot in 
March 1977, and the veteran did not timely appeal that 
decision.  Thus, in regard to the left foot, the March 1977 
RO decision is final, and the proper issue as to this 
condition is whether there is new and material evidence to 
reopen the claim for service connection for residuals of an 
injury to the left foot.  38 U.S.C.A. § 5108, 7105.  Barnett 
v. Brown, 83 F.3d 1380 (Fed.Cir. 1996).

It is further noted that the present appeal only involves the 
question of service connection for residuals of an injury of 
the feet (the veteran alleges specific traumatic injury in 
service).  The present appeal does not involve the question 
of service connection for pes planus, which was denied by the 
RO in 1944, 1947, 1950, 1952, and 1989.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for residuals of an 
injury to the right foot.  

2.  In an March 1977 rating decision, the RO denied service 
connection for residuals of an injury to the left foot; the 
veteran did not appeal the RO determination.  Evidence 
received since the March 1977 determination by the RO is 
cumulative or redundant of evidence previously considered, or 
the additional evidence, by itself or in connection with 
evidence previously assembled, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of an injury to the right foot is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for residuals of an 
injury to the left foot; and the March 1977 RO decision is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 
3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from October 
1942 to March 1944.  Service medical records show that on an 
October 1942 enlistment physical examination he was diagnosed 
with pes planus, second degree, talipes valgus (not 
disabling).  X-rays of the feet in December 1943 revealed 
normal appearing bones and moderate reduction of the 
longitudinal arch on weight-bearing.  In January 1944, the 
veteran was diagnosed with bilateral pes planus, second 
degree, symptomatic, and it was determined that such 
condition existed prior to induction.  A February 1944 
radiologic record indicates a diagnosis of flat feet with 
deformity of the instep; X-rays of the feet showed the joints 
and articular surfaces were not remarkable.  On a March 1944 
physical examination, the diagnosis was bilateral pes planus, 
second degree, symptomatic.  A medical board in March 1944 
noted the veteran's symptomatic flat feet and determined that 
he was unfit for further military service due to a 
psychiatric disorder.  

On a July 1945 VA examination, the veteran complained of flat 
feet.  The pertinent diagnosis was pes planus, second degree, 
symptomatic.  

On an August 1947 VA examination, the veteran complained of 
pain in the feet on weight-bearing.  An examination revealed 
definite inversion or internal rotation bilaterally.  

On a July 1949 VA social service survey, the veteran reported 
that during basic training in the service the arches in his 
feet fell and he had had trouble with his feet ever since 
then.  He reported that in April 1944 he consulted Dr. 
Ehrenberg who diagnosed him with weak foot and metatarsalgia.  

In an April 1950 statement, Dr. Arno Ehrenberg, a 
chiropodist/podiatrist indicated that examination and X-rays 
revealed the veteran to have very weak feet.  He noted that 
in May 1944 the veteran was fitted with arch-balancers and 
that in January 1948 the worn-out balancers were replaced 
with new ones.  

In a March 1952 statement, Eugene Jewett, M.D., indicated 
that the veteran complained of pain in his arches which began 
when he was in basic training in service.  The doctor noted 
that X-rays of the feet in February 1952 revealed some 
prominence to each anterior upper border of the talus bone 
with slight spur formation on the adjacent navicular bone and 
a prominence to the proximal end of the first metatarsal and 
its adjacent first cuneiform border.  The doctor stated that 
an examination revealed a definite pronation of each foot 
with tarsalgia and metatarsalgia and a bunion formation where 
there was bony projections or spurs on the dorsum of the 
proximal metatarsal heads and adjacent first cuneiform bone.  

In an April 1952 application for VA disability compensation, 
the veteran reported that while in basic training in November 
1942 his shoes kept cutting the top part of his arch and he 
fell on the obstacle course a few times.  He stated he was 
sent for treatment and both his feet were taped for about a 
week.  He reported that in December 1942 he changed from high 
shoes to low quarter shoes and built up the bottom portion of 
the shoes.  He reported he was sent to the hospital for 
special built-up shoes in April 1943 when he was stationed at 
Chanute Field, Illinois.  He reported that in either December 
1943 or January 1944 his feet were again examined and special 
shoes and arch supports were made.  

On a June 1976 VA psychiatric examination, the veteran 
reported that while in boot camp he developed pain in his 
feet and that his feet had continued to go "down hill."  

In March 1977, the veteran submitted a claim for residuals of 
an injury to the left foot, which was not related to his flat 
feet condition.  He stated he sustained two injuries to the 
top of his left foot in service.  He claimed the first injury 
occurred in 1942 during basic training on an obstacle course.  
He stated he was treated and placed on light duty for a 
period of time, with the top of his shoes cut in order to get 
around.  He claimed the second injury occurred in 1943 when a 
radio transmitter fell on his foot.  He stated he was treated 
at the base hospital and again placed on light duty for a 
period of time.  

In a March 1977 decision, the RO denied service connection 
for residuals of an injury to the left foot (unrelated to his 
pes planus that had been previously considered), stating that 
there was no evidence of any traumatic injury to the left 
foot in service.  In April 1977, the RO notified the veteran 
of the denial of his claim and of his rights to appeal such 
decision.  He did not appeal. 

In a June 1977 statement, Ed Farrar, M.D., indicated that 
following a November 1976 accident he had treated the veteran 
for multiple ailments, including pes anserina tendinitis on 
the left, and bilateral pes planus (grade III).  

On an August 1977 VA examination, the veteran complained of 
painful feet with cramping and other joint pains.  X-rays of 
the feet revealed sagging of the longitudinal arch of both 
feet as seen in bilateral pes planus, a bony spur in the 
plantar aspect of the os calcis bilaterally, and 
calcification of the arteries in both ankles.  The diagnoses, 
in pertinent part, were multiple joint arthritis, calcaneal 
spurring, and pes planus.  

VA outpatient records in 1979 show the veteran complained of 
pain in the feet and other joints.  His diagnosis was 
multiple joint arthritis.  

On VA psychiatric examinations in 1980, the veteran 
complained of pains in his feet.  On an April 1980 
examination, he reported that his feet swelled in service 
when he was stationed at Chinook Field.  

VA outpatient records in 1988 show the veteran was seen in 
the podiatry clinic for treatment of severe bilateral pes 
planus with marked pronation and severe plantar callosities.  

An August 1997 VA outpatient record indicates a complaint of 
bilateral foot pain, and other joint ailments.  The diagnosis 
was degenerative joint disease, symptomatic.  

In August 1997, the veteran submitted a claim for service 
connection for residuals of an injury to the feet.  He 
claimed that while stationed at Chanute Field in Illinois a 
radio transmitter fell on his feet (and knee), cutting them, 
and that he received treatment in the form of stitches and 
pain medication.  He stated that he wore special shoes to 
accommodate his injury and that over time his feet had 
worsened (he said they turned outward and his shoes wore down 
on one side).  

In a January 1998 letter, the RO requested the veteran to 
submit additional evidence showing that his claimed condition 
had existed continuously since he was discharged from 
service, particularly medical evidence. 

In a June 1998 decision, the RO denied service connection for 
residuals of an injury to the feet.  

In September 1998, the veteran's statement disagreeing with 
the RO decision was received.  He stated that his doctor told 
him that he could tell by looking at the veteran's feet that 
something heavy had to have been dropped on them.  The 
veteran maintained that a large transmitter fell on his feet 
in service when he was stationed at Chanute Air Force Base.  

In a September 1998 letter, the veteran stated he had trouble 
walking and standing.  He stated that his foot doctor told 
him he needed an operation on his right foot but that he was 
advised against it due to circulatory problems in the foot.  
He stated his foot doctor also told him that his Army boots 
must have cut the top of both feet, which the doctor 
identified as "saddle feet."  

In a September 1998 statement, the veteran's brother 
indicated that while in basic training the veteran was issued 
Army boots which cut the top of his feet and that although 
shoes were subsequently issued the "heavy damage" had 
already been done to his feet.  He stated that while working 
in a radio tower a radio transmitter fell from a shelf and 
hit both of the veteran's feet, causing "heavy damage."  He 
stated that the veteran was discharged from the service due 
to nerve damage in his lower extremities, for which he had 
been hospitalized in service.  He claimed that the veteran 
was currently unable to stand on his feet for prolonged 
periods of time or walk any distance.  

In his November 1998 substantive appeal, the veteran 
maintained that while serving as a radio operator at Chanute 
Air Force Base in 1943 a large transmitter fell from a shelf 
onto his feet, causing irreparable damage, and that his feet 
have not been the same ever since then.  He stated that he 
had had to live with the pain and limitation of use of his 
feet.  With his appeal statement, the veteran enclosed recent 
copies of seven color photographs of his feet.  

II.  Analysis

A.  Right Foot

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA only has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The veteran claims that his right foot condition is 
attributable to an injury sustained in service when a 
transmitter was dropped on his foot in 1943 and that his foot 
has never been the same ever since the injury.  He also 
claims that boots issued during basic training cut the top of 
his foot.  (As noted in the introduction to the present Board 
decision, the instant appeal only involves service connection 
for residuals of a foot injury; it does not involves service 
connection for pes planus which has been denied many times in 
the past.)  Medical records from his 1942 to 1944 active duty 
service show treatment for complaints of bilateral foot pain 
and a diagnosis of bilateral pes planus related thereto.  
However, there are no records of a traumatic injury of the 
right foot either in boot camp or in 1943, as described by 
the veteran.  He was released from active duty in March 1944, 
and post-service medical records show diagnosis and treatment 
for bilateral pes planus and joint arthritis.  There is no 
post-service medical evidence relating the veteran's current 
right foot condition to an injury in service. 

What is lacking in establishing a well-grounded claim for 
service connection for residuals of an injury to the right 
foot is competent medical evidence of causality to link the 
current right foot disability with an alleged injury during 
the veteran's military service.  Caluza, supra.  
Consequently, the veteran has not met the initial burden 
under 38 U.S.C.A. § 5107(a) of submitting evidence to show a 
well-grounded claim for service connection for residuals of 
an injury to the right foot, and the claim must be denied.  

B.  Left Foot

In the present case, a claim for service connection for 
residuals of an injury to the left foot was previously denied 
by the RO in a March 1977 decision.  The veteran did not 
perfect an appeal with regard to this decision, and it is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New 
and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When the RO denied service connection for residuals of an 
injury to the left foot in March 1977, it considered service 
medical records which show diagnosis and treatment for 
bilateral pes planus and no evidence of a traumatic injury to 
the left foot.  Post-service medical evidence at that time 
also did not show any residuals of an injury to the left 
foot.  (The Board again notes that the instant appeal only 
concerns service connection for residuals of an alleged foot 
injury; it does not involves service connection for pes 
planus which has been denied many times in the past.)

Evidence submitted since the 1977 RO decision includes 
private and VA medical records which show diagnosis and 
treatment for bilateral pes planus and joint arthritis (which 
has not been shown to be attributable to any trauma).  While 
these additional medical records may be new evidence, they 
are not material evidence as they do not tend to show that 
the veteran had a left foot injury in service; the evidence 
is not so significant that it must be considered in order to 
decide the merits of the claim.  Id.  The veteran has 
submitted recent color photographs of his feet, but this 
evidence, too, is not material evidence for the same 
foregoing reason.  The veteran has also submitted a written 
statement from his brother who alleges that the veteran 
injured his left foot when a transmitter fell on it in 
service.  The brother was not a personal witness to any foot 
injury; he only repeats the veteran's account which the RO 
previously considered.  Under the circumstances, the 
brother's statement is not new evidence as it is merely 
cumulative of previous allegations considered by the RO when 
it denied the claim in 1977.  Id.; Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999).  As a layman, the veteran's brother 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  His statement is not material evidence because 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the March 1977 RO decision which denied 
the veteran's claim for service connection for residuals of 
an injury to the left foot.  Thus, the claim has not been 
reopened, and the March 1977 RO decision remains final.






ORDER

Service connection for residuals of an injury to the right 
foot is denied.  

The application to reopen a claim for service connection for 
residuals of an injury to the left foot is denied.


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeal

 

